ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                   )
                                               )
Tactical Network Corporation                   ) ASBCA Nos. 62963, 63075
                                               )
Under Contract No. FA8217-21-P-0004            )

APPEARANCE FOR THE APPELLANT:                      Mr. Tim Antrim
                                                    President

APPEARANCES FOR THE GOVERNMENT:                    Jeffrey P. Hildebrant, Esq.
                                                    Deputy Chief Trial Attorney
                                                   Maj Thomas Pfeifer, USAF
                                                   Christopher M. Judge-Hilborn, Esq.
                                                    Trial Attorneys

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: January 28, 2022



                                                JAMES R. SWEET
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 62963, 63075, Appeals of Tactical
Network Corporation, rendered in conformance with the Board’s Charter.

       Dated: January 28, 2022


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals